Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-204908 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Trigger Performance Securities linked to the Bloomberg Commodity Index 3 Month Forward SM due January 30, 2026 $3,087,000.00 $310.86 Calculated in accordance with Rule 457(r) of the Securities Act of 1933. PRICING SUPPLEMENT Dated January 27, 2016 Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-204908 (To Prospectus dated June 12, 2015 and Product Supplement dated June 15, 2015) UBS AG $3,087,000 Trigger Performance Securities Linked to the Bloomberg Commodity Index 3 Month Forward SM due January 30, 2026 Investment
